SHIRLEY S. ABRAHAMSON, C.J.
¶ 67. (dissenting). This is the first case that the Wisconsin Livestock Facility Siting Review Board has had involving Wis. Stat. § 93.90, the Siting Law. It is also the first Siting Law case to come to this court.
¶ 68. The Siting Law is a complex statute. It is difficult to fit its various provisions together with the related provisions of the Wisconsin Administrative Code and apply them in a coherent, cohesive manner. As counsel for Larson Acres wryly observed in response to a question about the complexity of the Siting Law, the Law "require[s] a fair amount of close attention."
¶ 69. I write separately for three reasons:
*481I. The majority opinion's analysis of the text of the Siting Law as expressly withdrawing the powers at issue from the Town is not a reasonable interpretation and application of preemption law to the Siting Law.
II. The majority opinion's interpretation of the Siting Law reaches an absurd result. The majority opinion voids conditions the Town imposed, although it acknowledges that regardless of the permit, the Town has the power to regulate the operations of the livestock facility.
III. The majority opinion violates the plain language of Wis. Stat. § 93.90(5)(d) in concluding that the Siting Board may modify conditions the Town imposed in granting a siting permit.
I
¶ 70. The majority opinion's analysis of the text of the Siting Law as expressly withdrawing the powers at issue from the Town is not a reasonable interpretation and application of preemption law to the Siting Law. No such express language can be found. According to the Siting Law, the Siting Board, the Department of Agriculture, Trade and Consumer Protection, and local governments exercise power over siting of livestock facilities.
¶ 71. As the majority correctly recognizes, livestock facility siting is a matter of statewide concern, but it is not a matter of exclusively statewide concern. Majority op., ¶ 31. Rather, livestock facility siting has traditionally been regulated at the local level. Although Wis. Stat. § 93.90(1) provides that the Siting Law "is an enactment of statewide concern," this court has ex*482plained that "[Labelling a matter one of statewide concern does not. . . automatically void local regulation."1
¶ 72. The Siting Law does not establish a statewide permitting system. Rather, the Siting Law empowers political subdivisions to disapprove siting permits under certain circumstances and to issue special exceptions or conditional use permits under certain circumstances. The Siting Law limits the power of political subdivisions in siting permits, but does not withdraw all authority of political subdivisions over livestock facilities.
¶ 73. It is true that the Siting Law is geared toward providing more uniformity in decision making related to siting livestock facilities. Wis. Stat. § 93.90(1). To achieve this goal, the legislature empowered the Department of Agriculture, Trade and Consumer Protection (the Department) to promulgate certain standards for siting permits that will apply statewide.2 The Department has developed standards on several subjects, including livestock structures, odor, nutrient management, waste storage facilities, and runoff management. Wis. Admin. Code § ATCP 51.12-20 (Apr. 2009).
*483¶ 74. Nevertheless, the Siting Law explicitly allows differences in political subdivisions granting and denying permits across the state. Even in relation to topics that the Department has addressed, such as odor, towns may impose "more stringent" conditions if they satisfy the prerequisites of Wis. Stat. § 93.90(3)(ar). Additionally, nothing in the text of the Siting Law or Chapter 51 of the Administrative Code explicitly prohibits towns from imposing conditions relating to subjects that the Department has not addressed.
¶ 75. Finally, the Siting Law does not govern all the operations of the livestock facility. Nothing in the Siting Law withdraws the authority of a political subdivision to regulate the ongoing operations of a livestock facility.
¶ 76. Even with a "fair amount of close attention," it is difficult to conclude, as the majority opinion does, that the Town's power to impose its conditions was "expressly withdrawn by the plain language of the Siting Law."3 Majority op., ¶ 33.
¶ 77. The majority begins its analysis by stating that "the legislature expressly withdrew the power of *484political subdivisions to enforce varied and inconsistent livestock facility siting standards" by "requiring the promulgation of state standards for livestock facility siting." Majority op., ¶ 39. The majority opinion does not explain how delegating rule-making power to the Department constitutes express withdrawal of power from political subdivisions. After painting with a broad brush, the majority opinion quickly concludes that the specific content of the Department rules is not relevant to its analysis. Majority op., ¶ 37 n.20.
¶ 78. The majority then turns to Wis. Stat. § 93.90(3), the provision detailing the power of political subdivisions to disapprove and conditionally approve a siting application. The majority reads Wis. Stat. § 93.90(3)(a) as providing nine grounds on which a political subdivision may reject a siting application and concludes that other grounds for rejecting a siting application are "expressly withdrawn." Majority op., ¶¶ 44-46. The majority further concludes that because the legislature has required political subdivisions to require compliance with the Department's statewide standards and the legislature has also authorized political subdivisions to impose certain conditions on the granting of a conditional use siting permit, it has "expressly withdrawn the power of a political subdivision to condition the grant" on any other grounds. Majority op., ¶ 49.
¶ 79. In other words, according to the majority opinion, the Siting Law has expressly withdrawn local control because: (1) the Town can deny a permit only if one of the nine grounds is met; (2) the Town must require compliance with Department rules in granting a permit; and (3) the Town can impose conditions more stringent than the Department rules only if the Town meets certain statutory prerequisites.
*485¶ 80. Because the majority must concede that that political subdivisions retain some authority over siting permits, the majority opinion intermittently backs away from its "express withdrawal" rationale. Thus the majority opinion occasionally switches its reasoning to analyze whether the Town's actions are "inconsistent" with the Siting Law. Majority op. ¶¶ 47, 51. Furthermore, the majority opinion explains in a footnote that although the legislation does not expressly withdraw all powers from the political subdivisions, the majority opinion interprets the statute as creating a general rule that all powers are withdrawn from the political subdivisions except those expressly permitted by the siting statute. Majority op., ¶ 50 n.23. So much for the statute expressly withdrawing powers from political subdivisions!
¶ 81. Because the Siting Law expressly empowers both political subdivisions and the State to govern the siting of livestock facilities, I would analyze the instant case and determine the preemption issue by asking whether the Town's exercise of power conflicts with the Siting Law, defeats the purpose of the Siting Law, or goes against the spirit of the Siting Law.
II
¶ 82. The majority opinion's interpretation of the Siting Law reaches an absurd result. The majority opinion voids conditions the Town imposed, although it acknowledges that regardless of the permit, the Town has the power to regulate the operations of the livestock facility.
¶ 83. The majority opinion, ¶ 65 n.30, and Larson Acres recognize that the Siting Law does not deprive a political subdivision of authority to enforce existing *486laws not contained in the Siting Law against a livestock facility. The Siting Law does not preclude a political subdivision from regulating a livestock facility.
¶ 84. Indeed, applicants for a local siting permit must acknowledge that laws other than the Siting Law apply to livestock operations and that violation of these other laws may have consequences. The siting application form provides that many substantive laws beyond the rules promulgated by the Department "may apply to the operation of a livestock facility." The application form explains that "[l]ocal approval of a livestock facility siting application is NOT based on these laws, except as specifically provided in [Wis. Admin. Code §] ATCP 51," but that "violations may have other legal consequences . . . ."
¶ 85. In the present case, the Town granted Larson Acres the permit. The Town imposed seven conditions it concluded were needed to enforce state water quality standards. The Siting Law has provisions that govern a Town's granting a permit. See Wis. Stat. § 93.90(3)(ae), (am), (ar).
¶ 86. In other provisions, the Siting Law limits a political subdivision in disapproving or prohibiting a livestock facility siting. A political subdivision "may not disapprove or prohibit a livestock facility siting or expansion unless at least one of the" circumstances set forth in Wis. Stat. § 90.93(3)(a)l.-9. applies.
¶ 87. The Siting Board and the majority opinion read Wis. Stat. § 93.90(3)(a), which governs disapproving a permit, to mean that a political subdivision is required to approve unconditionally a siting application except under the limited circumstances for disapproval set forth in § 90.93(3)(a)l.-9. and the limited circumstances for conditional approval set forth in § 93.90(3)(ae), (am), and (ar). This reading is not corn*487pelled by the plain text of the Siting Law. The provisions governing the disapproval of a siting application and the provisions governing the granting of a conditional use permit are separate provisions in the statute and should be read separately.
¶ 88. I now turn to the conditions the Town imposed in granting the permit. The Town asserts in effect that all seven conditions are necessary to ensure Larson Acres' compliance with state water quality standards and that the Town has the power (outside the Siting Law) to impose these conditions. For purposes of this dissent, I accept these assertions. The majority opinion, the Siting Board, and Larson Acres do not appear to challenge the Town's power to regulate the facility's ongoing operations in terms of state water quality standards. Rather, they maintain that the Town cannot regulate water quality standards by including these conditions in the siting permit.
¶ 89. Should the Town's conditions in the siting permit be upheld, the question may arise regarding the remedies the Town has if Larson Acres does not comply with one of the conditions. Larson Acres assumes the Town would revoke or withdraw the siting permit should Larson Acres not comply with a condition, which it contends would be akin to rejecting the siting permit in the first instance. The Town does not discuss its powers to enforce the conditions in the event of a violation if they were held to be valid conditions in the present case. I do not address this issue because the Town is not attempting to revoke or withdraw the permit in the present case.4 I recognize, as the parties and the majority opinion do, that the Town may have *488means other than permit revocation or withdrawal, such as mandamus or injunctive relief, to enforce the conditions.
¶ 90. Although it is within the power of the Department to promulgate rules under the Siting Law regarding water quality, Wis. Stat. § 93.90(2)(a), the Department has not done so. The Siting Law expressly limits the Department's rule-making power were the Department to promulgate rules regarding water quality: the rules may not conflict with several existing water quality statutes. Wis. Stat. § 93.90(2)(a). Under these circumstances, in my opinion, any permit conditions based on state water quality standards are consistent with and are not preempted by the Siting Law.
¶ 91. Moreover, because the Department has not promulgated rules regulating water quality under Wis. Stat. § 93.90(2)(a), a plain reading of the text of the Siting Law is that the Town's imposition of a condition relating to water quality in granting a permit is not the imposition of a "more stringent [condition] than the state standards under sub. (2)(a) [of the Siting Law]." See Wis. Stat. § 93.90(3)(ar).
¶ 92. The Siting Board narrowed Town condition number 2. It affirmed, without explanation, conditions 4 and 6, which were not challenged. The Siting Board struck conditions 1, 3, 5, and 7 as "an incorrect application of the Law and the regulations" or as "in excess of the Town's authority."
¶ 93. Some of the Town's conditions (like conditions 2, 3, 4, and 6) are notice-type or access-type requirements relating to water quality that would allow the Town to be in a position to enforce existing water quality laws.
¶ 94. Do such conditions requiring notice or access contravene the express language of the Siting Law? *489The Town's access to information is not expressly withdrawn, revoked, or restricted by the Siting Law. Do these conditions conflict with the Siting Law? Defeat the purpose of the Siting Law? Or go against the spirit of the Siting Law? I think not.
¶ 95. Wisconsin Admin. Code § ATCP 51.34(4) provides that "[chapter 51] does not limit a political subdivision's authority to . . . (a) [m]onitor compliance . . . ." It is certainly arguable that these "notice-type" conditions are for the purpose of monitoring compliance with applicable laws.5 The Board has interpreted "monitoring compliance" as limited to monitoring compliance with standards pursuant to ch. ATCP 51, subchapter II, of the Administrative Code. This is not the only reasonable reading of Wis. Admin. Code § ATCP 51.34(4)(a). One could argue that the provision gives the Town authority to monitor compliance with all state water quality statutes, not just the rules promulgated by the Department. In any event, even if the "monitor compliance" regulation expressly allows the Town to monitor compliance only with state standards adopted by the Department, why does the Town need express authority in the Siting Law or Depart*490ment rules to monitor compliance with other laws not addressed by the Siting Law or the Department?
¶ 96. I think it more in keeping with the language, purpose, and spirit of the Siting Law to allow a political subdivision to grant a siting permit and impose conditions relating to regulation of the facility, conditions that complement the Siting Law and that enable the political subdivision to act within its granted powers.
¶ 97. In sum, assuming that the Town's conditions relating to operating the facility are consistent with state water quality standards and the Town's powers (aside from the Siting Law), I conclude the conditions are not preempted by the Siting Law or Department rules. The Town granted the permit and Larson Acres can comply with both the Siting Law and the conditions the Town required.6
¶ 98. According to the majority opinion, after a siting permit is granted, a political subdivision may seek redress against the facility if it violates a law.7 The majority's position that siting and regulation of the operations of the livestock facility are separate spheres results in regulatory inefficiency and is inconsistent with the goal of the Siting Law to provide consistency and predictability to large livestock operations.8
*491¶ 99. It doesn't make any sense to me on the one hand to interpret the Siting Law as prohibiting a political subdivision from granting a permit with otherwise valid conditions regulating the livestock facility, and on the other hand to interpret the Siting Law as invalidating the permit conditions yet allowing the political subdivision to impose the same conditions on the operation of the livestock facility and to pursue remedies against a polluting facility.
¶ 100. Lastly, even if the Board and majority opinion are correct in their interpretation of the Siting Law, the Board's decision and the majority opinion are each internally inconsistent. Why do they allow any conditions to be imposed by the Town except the one condition set forth in the Siting Law, namely that the facility must comply with applicable state standards under Wis. Stat. § 93.90(2)(a)? See Wis. Stat. § 93.90(3)(ae).
¶ 101. The Siting Law, Wis. Stat. § 93.90(3)(ae), requires a political subdivision granting a conditional use permit to impose one condition — compliance with applicable state standards under Wis. Stat. § 93.90(2)(a). The Town did not include this condition in granting the permit, and the Siting Board required the Town to include the condition. As I understand the reasoning of the Siting Board and the majority opinion, this condition should be the only condition the Town may impose. Yet the Board explicitly affirmed other conditions.
¶ 102. For the reasons set forth, I conclude that the Siting Law does not prohibit a Town from granting a siting permit with conditions relating to state water *492quality standards if the Town otherwise has the power to adopt such conditions to protect local water quality, because neither the Siting Law nor the Department rules regulate water quality and the Department is prohibited from promulgating rules that violate state water standards.
Ill
¶ 103. The majority opinion violates the plain language of Wis. Stat. § 93.90(5)(d) in concluding that the Siting Board may modify conditions the Town imposed in granting a siting permit.
¶ 104. I agree with the circuit court that the Siting Board acted outside its lawful statutory authority when it modified the conditions of the permit. The Siting Law limits the Siting Board's options to outright reversal or affirmance of challenged permits. The Siting Law provides, inter alia, in Wis. Stat. § 93.90(5)(d):
If the board determines that a challenge is valid, the board shall reverse the decision of the political subdivision (emphasis added).
¶ 105. Thus, upon finding a valid challenge to the Town's permit, the Siting Board must reverse the decision of the Town to grant the permit. The Siting Law does not authorize the Siting Board to modify conditions imposed by a political subdivision that grants a permit.
¶ 106. As this court is fond of saying in statutory interpretation cases: Had the legislature intended a particular interpretation, it knows how to express itself.9 When the legislature empowers an agency to *493modify or otherwise alter a decision, it says so explicitly. See, e.g., Wis. Stat. §§ 102.18(4)(c)l.; 108.09(3)(b); 111.39(5)(b). It did not do so in the Siting Law.
¶ 107. The Siting Board's bylaws explicitly confirm the limitations on its actions. The bylaws state that the Siting Board "has quasi-adjudicatory authority to perform the following functions: . . . Affirm the decision of the political subdivision or reverse that decision based on whether or not the challenge is valid. . . ."10
¶ 108. The Siting Board's deliberations in the present case demonstrate its concern that it lacked authority to modify permit conditions independently of the decision whether to grant the permit at all.
¶ 109. The majority opinion apparently agrees that the statute does not expressly empower the Siting Board to modify the permit and holds that the Siting Board has "implied power" to modify a permit.11 It is not clear from whence cometh this implied power. The majority thus contravenes the plain language of the statute and tries to make its extension of the plain text palatable by characterizing its holding expanding the Siting Board's authority as "a narrow one."12
¶ 110. I acknowledge the dilemma in interpreting this provision of the Siting Law. Applying the plain language to limit the Siting Board's power only to affirm or reverse the Town's decision might enable *494political subdivisions to manipulate the statute to avoid ever granting a permit and might, as the majority opinion and court of appeals point out, lead to absurd results.13
¶ 111. As the court of appeals acknowledges, however, situations may exist in which, had the political subdivision known that a condition would be stricken, it might have imposed an alternative proper condition or denied the permit.14 The Town makes this argument in this court.
¶ 112. As the majority opinion notes, ¶ 11, the Town asserts that during its hearing it explicitly stated that Larson Acres' nitrate pollution gave it a basis to reject the permit if it did not impose permit conditions. Yet the Siting Board ignored the Town's statement in the record and stripped away the permit conditions the Town found necessary to grant the permit.
¶ 113. After considering the plain language of Wis. Stat. § 93.90(5)(d) and the policy arguments in favor of and in opposition to the expansion of the powers of the Siting Board beyond affirming or revers*495ing the siting permit, I agree with the circuit court that the Siting Board exceeded its authority in striking some of the conditions. I conclude that it is the legislature's task, not that of this court, to amend the text of the Siting Law.
¶ 114. Thus, even if I were to agree (and I do not) with the Siting Board and majority opinion that some of the Town's conditions violated the Siting Law, I would conclude that the cause should be remanded to the Siting Board with directions either to reverse or affirm the Town's permit in its entirety.
¶ 115. For the reasons set forth, I dissent.
¶ 116. I am authorized to state that Justice ANN WALSH BRADLEY joins part III of this dissent.

 DeRosso Landfill Co. v. City of Oak Creek, 200 Wis. 2d 642, 650, 547 N.W.2d 770 (1996).


 See Wis. Stat. § 93.90(2)(a):
For the purposes of this section, the department shall promulgate rules specifying standards for siting and expanding livestock facilities. In promulgating the rules, the department may incorporate by cross-reference provisions contained in rules promulgated under ss. 92.05(3)(c) and (k), 92.14(8), 92.16, and 281.16(3) and ch.
283. The department may not promulgate rules under this paragraph that conflict with rules promulgated under s. 92.05(3)(c) or (k), 92.14(8), 92.16, or 281.16(3) or ch. 283.


 The test for whether local action is preempted by a state statute was first fully articulated by this court in Anchor Savings & Loan Ass'n v. Equal Opportunities Commission, 120 Wis. 2d 391, 395-96, 355 N.W.2d 234 (1984). Although the majority refers to the Anchor test as having four "factors," majority op., ¶ 32, the Anchor test actually sets forth four independent ways in which preemption may be found: (1) The legislature has expressly withdrawn the power of municipalities to act; (2) the ordinance logically conflicts with the state legislation; (3) the ordinance defeats the purpose of the state legislation; or (4) the ordinance goes against the spirit of the state legislation. Anchor, 120 Wis. 2d at 397. The second, third, and fourth forms of preemption seem very similar.


 Wis. Admin. Code § ATCP 51.34(4) (b) identifies circumstances under which a siting permit may be withdrawn.


 Furthermore, Wis. Stat. § 93.90(5)(c) provides that the Siting Board, in deciding a challenge involving the application of requirements relating to water quality, must consult with either the Department or the Department of Natural Resources:
In a case that involves the application of requirements related to water quality, the hoard shall consult with the department of agriculture, trade and consumer protection or with the department of natural resources concerning the application of the requirement related to water quality.
The court of appeals viewed this provision as inapplicable. The parties do not refer to this provision and its application to the water quality conditions the Town imposed is not clear.


 Again, the instant case does not raise the question of the power of the Town over the siting permit should the facility violate any of the conditions.


 See majority op., ¶ 65 n.30.


 The Town illustrates the difference between siting "licensing" [technical standards] and "regulation" [performance standards] as follows:
State "technical standards" for a [driver's] license require a driver be of age, have good eyesight, and show knowledge of the rules of the road and the ability to competently operate a motor vehicle.
*491But a licensed driver must still conform to "performance standards" of traffic laws which protect the safety of other citizens. Just as a driver's license does not give the right to speed, compliance with "siting standards" does not give a CAFO the right to pollute.


 See, e.g., State v. Arends, 2010 WI 46, ¶ 37, 325 Wis. 2d 1, 784 N.W.2d 513; State v. Smith, 2010 WI 16, ¶ 21, 323 Wis. 2d *493377, 780 N.W.2d 90; Aslakson v. Gallagher Bassett Services, Inc., 2007 WI 39, ¶ 51, 300 Wis. 2d 92, 729 N.W.2d 712.


 Wis. Livestock Facility Review Siting Board Bylaws § IVA., available at http://datcp.wi.gov/uploads/Environment/ pdf/LFSRBBylawsAppendixA.pdf (last visited July 3, 2012).


 Majority op., ¶ 65.


 Majority op., ¶ 65 n.29.


 As the court of appeals noted, however, we should not presume that the Town would act in bad faith in order to delay the siting process were it given another opportunity to consider the application. If it did become clear that a town was attempting to game the system, the courts would be capable of addressing the problem in individual cases.


 Indeed the court of appeals acknowledged that "had the municipality known that a critical condition was defective, it could have imposed an alternative proper condition. We leave this issue for another day. Here, the Town has not made the alternative argument that, if its statutory interpretation argument is wrong, the matter should be remanded so that the Town may attach alternative proper conditions." Adams v. State Livestock Facilities Siting Review Bd., 2010 WI App 88, ¶ 51, 327 Wis. 2d 676, 787 N.W.2d 941.